 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-0196-GEB
12                                Plaintiff,            STIPULATION AND [PROPOSED] ORDER TO
                                                        CONTINUE STATUS CONFERENCE
13                          v.
                                                        Date:    February 15, 2019
14   MIGUEL ALVEREZ CERVANTES,                          Time:    9:00 a.m.
     MARIA CERVANTES-ECHEVARRIA, and                    Judge:   Hon. Garland E. Burrell, Jr.
15   MARTA JIMINEZ LOPEZ,
16                               Defendants.
17

18          Plaintiff United States of America, through its undersigned counsel, and defendants Miguel
19 Alverez Cervantes, Maria Cervantes-Echevarria, and Marta Jiminez Lopez, through their counsel of

20 record, stipulate that the status conference now set for February 15, 2019, be continued to March 29,
21 2019, at 9:00 a.m.

22          On October 2, 2018, all three defendants were arraigned on the eight-count Indictment. (ECF
23 Nos. 15, 18.) In the weeks following, the government produced to the defense discovery that included

24 97 pages of reports and memoranda, approximately 250 photos, and a litany of audio and video

25 recordings from this investigation. Defense counsel for all three defendants require additional time to

26 review these materials and discuss them with their clients, time to conduct research into any potential
27 suppression issues or motions to dismiss, time to conduct additional investigation, and time to otherwise

28 prepare for trial.

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE      1
30    STATUS CONFERENCE
 1          Based on the foregoing, the parties stipulate that the status conference set for February 15, 2019,

 2 be continued to March 29, 2019, at 9:00 a.m. The parties further agree that time under the Speedy Trial

 3 Act should be excluded from the date the parties stipulated, up to and including March 29, 2019, under

 4 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order 479, [Local

 5 Code T4], based on continuity of counsel and defense preparation.

 6          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 8 The parties also agree that the ends of justice served by the Court granting the requested continuance

 9 outweigh the best interests of the public and the defendants in a speedy trial.
10                                                        Respectfully submitted,

11

12 Dated: February 13, 2019                               _/s/ Timothy H. Delgado____________
                                                          TIMOTHY H. DELGADO
13                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff United States
14

15 Dated: February 13, 2019                               _/s/ THD for Nicholas F. Reyes______
                                                          NICHOLAS F. REYES
16                                                        Attorney for Defendant Miguel Cervantes
17
     Dated: February 13, 2019                             _/s/ THD for Kelly Babineau________
18                                                        KELLY BABINEAU
                                                          Attorney for Defendant Maria Cervantes-
19                                                           Echevarria
20
     Dated: February 13, 2019                             _/s/ THD for Dustin D. Johnson_____
21                                                        DUSTIN D. JOHNSON
                                                          Attorney for Defendant Marta Lopez
22

23

24

25

26
27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE       2
30    STATUS CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendants in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, to and including March 29,

 9 2019, shall be excluded from computation of time within which the trial in this case must be commenced
10 under the Speedy Trial Act, see 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and

11 General Order 479 [Local Code T4]. It is further ordered that the February 15, 2019 status conference

12 be continued to March 29, 2019, at 9:00 a.m.

13
      Dated: February 14, 2019
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE         3
30    STATUS CONFERENCE
